Appeal from a judgment of the Genesee County Court (Robert C. Noonan, J.), rendered March 14, 2002. The judgment convicted defendant, upon his plea of guilty, of attempted burglary in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of attempted burglary in the second degree (Penal Law §§ 110.00, 140.25 [2]) and sentencing him as a second violent felony offender. Defendant admitted during the plea proceeding that he had a prior violent felony conviction and, contrary to his contention, his comments at sentencing did not cast doubt on whether that admission was knowingly and voluntarily made. Defendant further contends that defense counsel took a position adverse to that of defendant with respect to defendant’s comments to County Court at sentencing and that he therefore was deprived of effective assistance of counsel. We reject that contention. Defense counsel did not take a position adverse to that of his client but, rather, merely attempted to clarify defendant’s position for the court (see People v Viscomi, 286 AD2d 886 [2001], lv denied 97 NY2d 763 [2002]). Present—Green, J.P., Hurlbutt, Kehoe, Martoche and Hayes, JJ.